Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1, 3, 8-14,18-22, 24-34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et.al. (US 20180066980) in view of Dehe (US 20120148071) in view of Hall et al. (US20140247954A1). 

As to Claim 1, Zhou teaches a device ([0003]) comprising: a membrane (graphene membrane 105, [0050]), the membrane being electrically conductive (electrically conducting vibrating graphene diaphragm, [0097]), Regarding the following: a portion of the membrane operable to generate or detect an acoustic wave being about 1 micron to 1 millimeter in diameter, Zhou teaches [0036] the graphene membrane 155 is about 0.34 nanometers (nm) (i.e., the thickness of a monolayer of graphene) to 1 micron thick. A graphene microphone with a thinner graphene membrane allows the microphone to respond to higher frequency sound waves. Zhou does not explicitly teach “the portion of membrane is about 1 micron to 1mm thick”. However, Dehe (US20120148071) teaches [0031] a MEMS microphone Figures 3-5, where the diameter of the diaphragm is preferably between 0.8 mm and 2 mm. (that is anywhere from 0.0008 micron to 2000microns since 1mm= 1000microns, thus covering the range of 1 micron to 1000microns). It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention to select the diameter which is a characteristic dimension of the sound transducing region,  so that the portion of the membrane is about 1 micron to 1mm or the diameter of the whole membrane greater than the claimed range since the claim recites “ a portion of membrane”, to alter the characteristic of the sound transducing region accordingly. See Dehe on [0031]. Zhou in view of Dehe does not explicitly teach the membrane including a feature selected from features consisting of (1) the membrane having radial cuts and azimuthal cuts defined therein, (2) the membrane having open regions defined therein, and (3) the membrane having a mass disposed thereon. However, Hall in related field (diaphragm for acoustic devices) teaches on [0080] diaphragm 560 may include a plurality of openings180 extending through the sensing element. At least some of the plurality of openings may be sized, or configured, such that gases are inhibited, during use, from being conveyed through the plurality of openings. Additionally, the openings may reduce mass of the structure of the sensing element, but may be made small enough, or configured, to introduce a high resistance of air flow through them. This may be enabled by modern micromachining techniques. The ultra-low mass of the structure, combined with the high compliance afforded by the serpentine cantilever elongated member, or spring, may enable a highly compliant structure with low resonant frequency. Thus, Hall teaches openings 180 in diaphragm that are circular (Figures 5A-5C) and a mass disposed thereon but does not explicitly teach “the openings are radial or azimuthal.”  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention such that the openings of Hall are sized and configured to be radial or azimuthal cuts to reduce the mass structure of the diaphragm combined with a serpentine cantilever elongated member or spring as a mass disposed on the diaphragm to enable a highly compliant structure with low resonant frequency. Zhou in view of Dehe in further view of Hall further teaches :  a first electrode proximate a first side of the membrane, the first electrode being electrically conductive, Zhou on [0009] teaches he receiver further includes a first electrode proximate a first side of the membrane and a circuit associated with the first electrode. ; and a second electrode proximate a second side of the membrane, the second electrode being electrically conductive, the membrane being suspended between the first electrode and the second electrode, [0035] FIG. 1A shows an example of a cross-sectional schematic diagram of a graphene microphone 150. The graphene microphone 150 includes a graphene membrane 155 suspended in a frame 157 (see FIG. 1B for a top-down view) approximately midway between two electrodes 160 and 165. Two spacers 170 and 175 separate the graphene membrane 155 from the electrodes 160 and 165, respectively. In some embodiments, a spacing between the graphene membrane 155 and each of the electrodes 160 and 165 is about 50 microns to 1 millimeter (mm), or about 150 microns.
As to Claim 3, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 1, and wherein the membrane has open regions defined therein, and wherein the open regions comprise substantially circular holes, Hall on [ 0080] diaphragm 560 may include a plurality of openings180 extending through the sensing element. At least some of the plurality of openings may be sized, or configured, such that gases are inhibited, during use, from being conveyed through the plurality of openings. Additionally, the openings may reduce mass of the structure of the sensing element, but may be made small enough, or configured, to introduce a high resistance of air flow through them. As shown on Figures 5A-5C, the openings 180 are circular. 
As to Claim 8, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 1, and wherein the membrane comprises single layer graphene, multilayer graphene, a single layer of a two-dimensional material, multiple layers of a two-dimensional material, a metal, a semiconductor, or a polymer film, Zhou on [0036] teaches the graphene membrane 155 is a monolayer graphene membrane (i.e., a single layer of graphene). In some embodiments, the graphene membrane 155 is a multilayer graphene membrane. For example, in some embodiments, the graphene membrane 155 includes 1 or more layers of graphene. Further on abstract, Zhou teaches the membrane comprises 5 a single layer or multiple layers of a two-dimensional material.
As to Claim 9, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 1, and wherein the membrane comprises single layer graphene or multilayer graphene, Zhou on [0036] teaches the graphene membrane 155 is a monolayer graphene membrane (i.e., a single layer of graphene). In some embodiments, the graphene membrane 155 is a multilayer graphene membrane. For example, in some embodiments, the graphene membrane 155 includes 1 or more layers of graphene.
As to Claim 10, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 1, and wherein the membrane comprises graphene, and wherein the membrane is about 20 nanometers to 40 nanometers thick, Zhou on [0051] teaches the graphene membrane 105 is about 20 nm to 40 nm thick, or about 30 nm thick.
As to Claim 11, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 1, and wherein the membrane is about 10 nanometers to 100 microns thick, Zhou on [0051] teaches the graphene membrane 105 is about 20 nm to 40 nm thick, or about 30 nm thick.
As to Claim 12, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 1, and wherein the device is operable to convert the acoustic wave to an electrical signal, Zhou on [0084] teaches an ultrasonic transmission and reception device (i.e., an ultrasonic acoustic radio) which implicitly teaches converting the acoustic wave to electrical signal or electrical to acoustic wave. 
As to Claim 13, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 1, and wherein the device is operable to convert an electrical signal to the acoustic wave, Zhou on [0084] teaches an ultrasonic transmission and reception device (i.e., an ultrasonic acoustic radio), which implicitly teaches converting the acoustic wave to electrical signal or electrical to acoustic wave. 

As to Claim 14, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 1, and wherein the first electrode has a first non-conductive layer disposed thereon, and wherein the second electrode has a second non-conductive layer disposed thereon, Zhou on [0060] teaches the electrodes 110 and 115 may be a material that is able to conduct electricity. In some embodiments, the electrodes 110 and 115 are doped-silicon electrodes. In some embodiments, an oxide layer 120 or other insulating layer is deposited on or formed on the electrodes 110 and 115 to prevent the graphene membrane 105 from shorting to the electrodes 110 and 115 at large drive amplitudes when the loudspeaker is in operation. 
As to Claim 18, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 1, and wherein the first electrode and the second electrode (Zhou teaches electrodes 110 and 115 having perforations, [0058]) define open regions having a dimension of about 200 microns to 300 microns (when the perforations 117 have a square cross-section, the side of a perforation may be about 200 microns to 300 microns, [0058])
As to Claim 19, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 1, and wherein the first electrode and the second electrode comprise silicon wafers, Zhou on [0060] teaches the electrodes 110 and 115 may be a material that is able to conduct electricity. In some embodiments, the electrodes 110 and 115 are doped-silico electrodes. 
As to Claim 20, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 1, and further comprising: a wire in electrical contact with the graphene membrane, Zhou on [0040] teaches the graphene membrane 155 is in electrical contact with a terminal (not shown). In some embodiments, the terminal is a metal wire. For example, in some embodiments, the terminal is a gold wire that is about 10 microns to 30 microns thick, or about 20 microns thick.
As to Claim 21, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 20, and wherein the wire is a gold wire with a diameter of about 10 microns to 30 microns, the graphene membrane 155 is in electrical contact with a terminal (not shown). In some embodiments, the terminal is a metal wire. For example, in some embodiments, the terminal is a gold wire that is about 10 microns to 30 microns thick, or about 20 microns thick.
As to Claim 22, Zhou teaches a device ([0003]) comprising: a membrane (graphene membrane 105, [0050]), Regarding the following: a portion of the membrane operable to generate or detect an acoustic wave being about 1 micron to 1 millimeter in diameter, Zhou teaches [0036] the graphene membrane 155 is about 0.34 nanometers (nm) (i.e., the thickness of a monolayer of graphene) to 1 micron thick. A graphene microphone with a thinner graphene membrane allows the microphone to respond to higher frequency sound waves. Zhou does not explicitly teach “the portion of membrane is about 1 micron to 1mm thick”. However, Dehe (US20120148071) teaches [0031] a MEMS microphone Figures 3-5, where the diameter of the diaphragm is preferably between 0.8 mm and 2 mm. (that is anywhere from 0.0008 micron to 2000microns since 1mm= 1000microns, thus covering the range of 1 micron to 1000microns). It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention to select the diameter which is a characteristic dimension of the sound transducing region,  so that the portion of the membrane is about 1 micron to 1mm or the diameter of the whole membrane greater than the claimed range since the claim recites “ a portion of membrane”, to alter the characteristic of the sound transducing region accordingly. See Dehe on [0031]. Zhou in view of Dehe does not explicitly teach the membrane including a feature selected from features consisting of (1) the membrane having radial cuts and azimuthal cuts defined therein, (2) the membrane having open regions defined therein, and (3) the membrane having a mass disposed thereon. However, Hall in related field (diaphragm for acoustic devices) teaches on [0080] diaphragm 560 may include a plurality of openings180 extending through the sensing element. At least some of the plurality of openings may be sized, or configured, such that gases are inhibited, during use, from being conveyed through the plurality of openings. Additionally, the openings may reduce mass of the structure of the sensing element, but may be made small enough, or configured, to introduce a high resistance of air flow through them. This may be enabled by modern micromachining techniques. The ultra-low mass of the structure, combined with the high compliance afforded by the serpentine cantilever elongated member, or spring, may enable a highly compliant structure with low resonant frequency. Thus, Hall teaches openings 180 in diaphragm that are circular (Figures 5A-5C) and a mass disposed thereon but does not explicitly teach “the openings are radial or azimuthal.”  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention such that the openings of Hall are sized and configured to be radial or azimuthal cuts to reduce the mass structure of the diaphragm combined with a serpentine cantilever elongated member or spring as a mass disposed on the diaphragm to enable a highly compliant structure with low resonant frequency. Zhou in view of Dehe in further view of Hall further teaches :  a first electrode proximate a first side of the membrane, Zhou on [0009] teaches he receiver further includes a first electrode proximate a first side of the membrane and a circuit associated with the first electrode and a circuit associated with the first electrode, the circuit being configured to measure a velocity of vibration of the membrane, the vibration being caused by the acoustic wave, Zhou teaches on [0009] the membrane comprises a graphene membrane. In some embodiments, the receiver further includes a first electrode proximate a first side of the membrane and a circuit associated with the first electrode. The circuit is operable to measure a velocity of vibration of the membrane, wherein the vibration is caused by the sound waves. [0077], Figure 3B
As to Claim 24, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 22, and wherein the membrane comprises single layer graphene, multilayer graphene, a single layer of a two-dimensional material, multiple layers of a two-dimensional material, a metal, a semiconductor, or a polymer film, Zhou on [0036] teaches the graphene membrane 155 is a monolayer graphene membrane (i.e., a single layer of graphene). In some embodiments, the graphene membrane 155 is a multilayer graphene membrane. For example, in some embodiments, the graphene membrane 155 includes 1 or more layers of graphene. Further on abstract, Zhou teaches the membrane comprises 5 a single layer or multiple layers of a two-dimensional material.
As to Claim 25, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 22, and wherein the membrane comprises single layer graphene or multilayer graphene, Zhou on [0036] teaches the graphene membrane 155 is a monolayer graphene membrane (i.e., a single layer of graphene). In some embodiments, the graphene membrane 155 is a multilayer graphene membrane. For example, in some embodiments, the graphene membrane 155 includes 1 or more layers of graphene.
As to Claim 26, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 22, and wherein the membrane comprises graphene, and wherein the membrane is about 20 nanometers to 40 nanometers thick, Zhou on [0051] teaches the graphene membrane 105 is about 20 nm to 40 nm thick, or about 30 nm thick.
As to Claim 27, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 22, and wherein the circuit comprises a resistor and an amplifier Zhou on [0013], circuit incudes resistor and amplifier, wherein the membrane is connected to a voltage source, wherein the first electrode is connected to a negative input of the amplifier, wherein a positive input of the amplifier is connected to ground, and wherein the resistor is connected to the negative input of the amplifier and an output of the amplifier, the device further includes a frame supporting the membrane. The frame includes a substantially circular open region that defines a substantially circular portion of the membrane. In some embodiments, the circuit includes a resistor and an amplifier. The membrane is connected to a voltage source. The first electrode is connected to a negative input of the amplifier. A positive input of the amplifier is connected to ground. The resistor is connected to the negative input of the amplifier and an output of the amplifier. See at least [0013].
As to Claim 28, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 22, and wherein the resistor has a resistance of about 1 megaohms to 10000 megaohms, Zhou [0075] the resistor 320 has a resistance of about 1 megaohm to 10000 megaohms, about 1 megaohm to 100 megaohms, or about 10 megaohms.
As to Claim 29, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 22, and wherein the amplifier comprises a low noise operational amplifier, the amplifier 325 is a low noise operational amplifier. [0074].
As to Claim 30, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 22, and wherein the voltage source is configured to apply a voltage of about 20 volts to 1000 volts to the membrane, the voltage source is operable to apply a positive or negative bias voltage of about 20 V to 1000 V, or about 30 V to 100 V, to the graphene membrane 305. 
As to Claim 31, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 22, and wherein the device is configured to generate an output signal through the circuit in response to the sound waves, and wherein the sound waves have a frequency of about 20 Hz to 10 GHz, the frequency response of a graphene microphone is about 20 kHz to 10 GHz, about 200 kHz to 10 GHz, about 20 kHz to 10 MHz, or about 200 kHz to 10 MHz.
As to Claim 32, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 22, and further comprising: a first spacer, wherein the first spacer is disposed between the membrane and the first electrode, Zhou on [0035] teaches Two spacers 170 and 175 separate the graphene membrane 155 from the electrodes 160 and 165, respectively.
As to Claim 33, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 22, and further comprising: a second electrode proximate a second side of the membrane, Zhou teaches, [0035] FIG. 1A shows an example of a cross-sectional schematic diagram of a graphene microphone 150. The graphene microphone 150 includes a graphene membrane 155 suspended in a frame 157 (see FIG. 1B for a top-down view) approximately midway between two electrodes 160 and 165. Two spacers 170 and 175 separate the graphene membrane 155 from the electrodes 160 and 165, respectively. In some embodiments, a spacing between the graphene membrane 155 and each of the electrodes 160 and 165 is about 50 microns to 1 millimeter (mm), or about 150 microns.
As to Claim 34, Zhou teaches a device ([0003]) comprising: a membrane (graphene membrane 105, [0050]), the membrane being electrically conductive (electrically conducting vibrating graphene diaphragm, [0097]), Regarding the following: a portion of the membrane operable to generate or detect an acoustic wave being about 1 micron to 1 millimeter in diameter, Zhou teaches [0036] the graphene membrane 155 is about 0.34 nanometers (nm) (i.e., the thickness of a monolayer of graphene) to 1 micron thick. A graphene microphone with a thinner graphene membrane allows the microphone to respond to higher frequency sound waves. Zhou does not explicitly teach “the portion of membrane is about 1 micron to 1mm thick”. However, Dehe (US20120148071) teaches [0031] a MEMS microphone Figures 3-5, where the diameter of the diaphragm is preferably between 0.8 mm and 2 mm. (that is anywhere from 0.0008 micron to 2000microns since 1mm= 1000microns, thus covering the range of 1 micron to 1000microns). It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention to select the diameter which is a characteristic dimension of the sound transducing region,  so that the portion of the membrane is about 1 micron to 1mm or the diameter of the whole membrane greater than the claimed range since the claim recites “ a portion of membrane”, to alter the characteristic of the sound transducing region accordingly. See Dehe on [0031]. Zhou in view of Dehe does not explicitly teach the membrane including a feature selected from features consisting of (1) the membrane having radial cuts and azimuthal cuts defined therein, (2) the membrane having open regions defined therein, and (3) the membrane having a mass disposed thereon. However, Hall in related field (diaphragm for acoustic devices) teaches on [0080] diaphragm 560 may include a plurality of openings180 extending through the sensing element. At least some of the plurality of openings may be sized, or configured, such that gases are inhibited, during use, from being conveyed through the plurality of openings. Additionally, the openings may reduce mass of the structure of the sensing element, but may be made small enough, or configured, to introduce a high resistance of air flow through them. This may be enabled by modern micromachining techniques. The ultra-low mass of the structure, combined with the high compliance afforded by the serpentine cantilever elongated member, or spring, may enable a highly compliant structure with low resonant frequency. Thus, Hall teaches openings 180 in diaphragm that are circular (Figures 5A-5C) and a mass disposed thereon but does not explicitly teach “the openings are radial or azimuthal.”  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention such that the openings of Hall are sized and configured to be radial or azimuthal cuts to reduce the mass structure of the diaphragm combined with a serpentine cantilever elongated member or spring as a mass disposed on the diaphragm to enable a highly compliant structure with low resonant frequency. Zhou in view of Dehe in further view of Hall further teaches :  a first electrode proximate a first side of the membrane, the first electrode being electrically conductive, Zhou on [0009] teaches he receiver further includes a first electrode proximate a first side of the membrane and a circuit associated with the first electrode. ; and a second electrode proximate a second side of the membrane, the second electrode being electrically conductive, the membrane being suspended between the first electrode and the second electrode, [0035] FIG. 1A shows an example of a cross-sectional schematic diagram of a graphene microphone 150. The graphene microphone 150 includes a graphene membrane 155 suspended in a frame 157 (see FIG. 1B for a top-down view) approximately midway between two electrodes 160 and 165. Two spacers 170 and 175 separate the graphene membrane 155 from the electrodes 160 and 165, respectively. In some embodiments, a spacing between the graphene membrane 155 and each of the electrodes 160 and 165 is about 50 microns to 1 millimeter (mm), or about 150 microns. Regarding the following: (b) biasing the membrane with a direct current voltage, Zhou on [00097, 00004] teaches when the diaphragm is dc biased at V ˜50 V, charge is induced on the electrodes, and (c) biasing the first electrode and the second electrode with an input signal, causing the membrane to move and generate the acoustic wave, Zhou on [0013] teaches The membrane is connected to a voltage source. The first electrode is connected to a negative input of the amplifier. A positive input of the amplifier is connected to ground. The resistor is connected to the negative input of the amplifier and an output of the amplifier. [0072], [0076], thus showing that the first and second electrodes are biased with the input to the amplifier. 
As to Claim 36, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 34, and wherein the direct current voltage is about 50 volts to 150 volts, Zhou on [00097, 00004] teaches when the diaphragm is dc biased at V ˜50 V,
As to Claim 39, Zhou in view of Dehe in further view of Hall teaches the limitations of Claim 34, and wherein the membrane comprises single layer graphene, multilayer graphene, a single layer of a two-dimensional material, multiple layers of a two-dimensional material, a metal, a semiconductor, or a polymer film, Zhou on [0036] teaches the graphene membrane 155 is a monolayer graphene membrane (i.e., a single layer of graphene). In some embodiments, the graphene membrane 155 is a multilayer graphene membrane. For example, in some embodiments, the graphene membrane 155 includes 1 or more layers of graphene. Further on abstract, Zhou teaches the membrane comprises 5 a single layer or multiple layers of a two-dimensional material.
Allowable Subject Matter
Claims 2, 4-7, 15-17, 23, 35,37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651